UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7320


KEVIN W. CHURCH, SR.,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00619-LMB-MSN)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin W. Church, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin W. Church, Sr., appeals the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 (2012) petition for failure to comply with a court order.

See Fed. R. Civ. P. 41(b). We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. * Church v. Virginia, No. 1:18-cv-00619-LMB-MSN (E.D.

Va. Oct. 1, 2018).    We also deny Church’s motions for appointment of counsel, a

transcript at government expense, and a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Although a certificate of appealability generally is required to appeal “the final
order in a habeas corpus proceeding,” 28 U.S.C. § 2253(c)(1)(A) (2012), we conclude
that no certificate of appealability is required here because the district court’s dismissal
for failure to comply with a court order is unrelated to the merits of the § 2254 petition.
See Harbison v. Bell, 556 U.S. 180, 183 (2009); United States v. McRae, 793 F.3d 392,
399-400 (4th Cir. 2015). We therefore deny as unnecessary Church’s motion for a
certificate of appealability.


                                             2